4 So. 3d 1258 (2009)
Larry D. ODUM, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-984.
District Court of Appeal of Florida, Fifth District.
March 17, 2009.
James S. Purdy, Public Defender, and Meghan Ann Collins, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Frumenti v. State, 885 So. 2d 924 (Fla. 5th DCA 2004).
PALMER, C.J., GRIFFIN and SAWAYA, JJ., concur.